Name: Commission Regulation (EEC) No 956/86 of 1 April 1986 on the supply of various lots of whole-milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 No L 88/24 3 . 4. 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 956/86 of 1 April 1986 on the supply of various lots of whole-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain beneficiary countries and organizations 2 000 tonnes of whole-milk powder to be supplied fob ; Whereas the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*), should be made applicable to those deliveries ; whereas, in parti ­ cular, the composition of the product and the periods and terms for supply should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall supply whole-milk powder as food aid on the special terms set out in the Annex. Regulation (EEC) No 1354/83 shall apply to the deliveries provided for in this Regulation . The tendering security referred to in Article 12 of the Regulation referred to above shall be 6 ECU per 100 kg. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3 OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 362, 31 . 12 . 1985, p . 8 . O OJ No L 142, 1 . 6 . 1983, p . 1 . (*) OJ No L 371 , 31 . 12 . 1985, p. 1 . 3 . 4. 86 Official Journal of the European Communities No L 88/25 ANNEX Notice of invitation to tender ( ¢) Description of the lot A B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient SociÃ ©tÃ © Tunisienne d'Industrie LaitiÃ ¨re (STIL) 3 . Country of destination Tunisia 4. Stage and place of delivery fob 5. Representative of the recipient StÃ © COMALAIT Vichy / France, 2, rue du PrÃ ©sident Roosevelt Tel. : (70)31 54 55 ; Telex : 990678 COLAI F 6. Total quantity 1 000 tonnes (*) 1 000 tonnes (*) 7 . Origin of the whole-milk powder Community market 8 . Intervention agency 9 . Specific characteristics 0 10 . Packaging 25 kg 0 11 . Supplementary markings on the packaging 'A LA RÃ PUBLIQUE TUNISIENNE' 12. Shipment period Before 10 June 1986 31 July 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 30 June 1986 15 August 1986 (b) closing date for the submission of tenders 12 May 1986 15. Miscellaneous 0 O No L 88/26 3 . 4. 86Official Journal of the European Communities Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) The whole-milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of shipment. The quality must be extra grade and the milk powder must have the following characteristics : 26,0 % minimum 2,5 % maximum (a) Fat content : (b) Water content : (c) Titratable acidity (in solids-not-fat) ADMI  as ml of decinormal sodium hydroxide solution :  as lactic acid : (d) Lactate content (in solids-not-fat) : 3,0 maximum 0,15% maximum 150 mg/100 g maximum none negative, i.e. not more than 4 ug of phenol per gram of reconstituted milk 0,5 ml maximum 15,0 mg maximum, i.e. at least disc B 50,000 per g maximum negative in 0,1 g negative negative clean White or slightly yellowish, no impurities or coloured particles (e) Additives : (f) Phosphatase test : (g) Solubility index : (h) Burnt : (i ) Micro-organism content : (k) Coliform test : (1) Buttermilk test : (m) Whey test : (n) Odour and flavour : (o) Appearance : (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping papers . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. I6) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3), third subparagraph, of Regulation (EEC) No 1354/83 .